DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8, 10-11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim FUTAKI (2021/0037564).
Regarding claims 1 and 11, FUTAKI discloses a user equipment and a method in a User Equipment (UE) for wireless communication, comprising: receiving K downlink signalings, the K downlink signalings indicating K time-frequency resources respectively (see time-frequency resources in paragraphs 0003; uplink/downlink configurations in paragraph 0004; and the UE 3 receives an UL grant from the eNB 1 via a DL control channel (e.g., Physical Downlink Control Channel (PDCCH) or enhanced PDCCH (EPDCCH)) in paragraph 0080; the UE 3 may always omit LBT without recognizing the necessity of UL LBT with regard to transmission of the UL control signals (e.g., SRS, PRACH, or PUCCH), and transmit these control signals on the radio resources assigned by the eNB 1  in paragraphs 0125; This control information, which the UE 3 receives from the eNB 1, includes information regarding regulations for radio communication on unlicensed frequency prior to uplink transmission needs to be performed in paragraph 0029; The regulatory requirements for communication on the unlicensed frequency may be different for each country or region.  
Regarding claims 3 and 13, FUTAKI discloses wherein the K downlink signalings comprise K1 downlink signaling(s), the K1 downlink signaling(s) indicate(s) the K1 time-frequency resource(s) respectively;  the K1 downlink signaling(s) indicate(s) no-listening respectively;  and any one of the K downlink signalings other than the K1 downlink signaling(s) indicates listening (see the eNB 1 transmits the information regarding necessity of LBT (e.g., Flag or Boolean) to the UE 3 via system information (SIB) or dedicated signaling (RRC Connection Reconfiguration message).  In Block 602, the UE 3 recognizes (determines), based on the information regarding necessity of LBT received from the eNB 1, whether UL LBT needs to be performed by the UE 3 in paragraph 0113). 
Regarding claims 5 and 15, FUTAKI discloses transmitting K1 radio signal(s) in the K1 time-frequency resource(s) respectively, one of the K1 radio signal(s) transmitted in the target time-frequency resource comprising the target information (see uplink signal in step 705 of figure 7); for any one of the K time-frequency resources other than the K1 time-frequency resource(s), performing listening to judge whether a channel is idle; if idle, transmitting a radio signal in the any one of the K time-frequency resources other than the K1 time-frequency resource(s) (see If the unlicensed frequency channel for the UL transmission is idle (that is, if the channel is clear, is not busy, or is available), the UE starts the UL transmission in paragraph 
Regarding claims 6, 8, 10, 16, 18, and 20, claims 6, 8, 10, 16, 18, and 20 claimed a base station and a method performed by the base station that is a reverse process of the method performed by a user equipment described in claims 1, 3, 5, 11, 13, and 15. Claims 6, 8, 10, 16, 18, and 20 are, therefore, subject to the same rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FUTAKI in view of You et al (2018/0352575).
Regarding claims 2 and 12, FUTAKI doesn't specifically disclose an index of a frequency-band resource to which the target time-frequency resource belongs is a first index, the K1 time-frequency resource(s) belong(s) to K1 frequency-band resource(s) respectively, index(es) of the K1 frequency-band resource(s) is(are) K1 index(es) respectively, and the first index is a minimum index among the K1 index(es). However, an index of a frequency-band resource and a minimum index are well known in the art. You discloses these features (see the PUSCH resource of the first cell based on a cell index of the first cell in paragraph 0124 and a 
Regarding claims 7 and 17, claims 7 and 17 claimed a base station and a method performed by the base station that is a reverse process of the method performed by a user equipment described in claims 2 and 12. Claims 7 and 17 are, therefore, subject to the same rejection.

Allowable Subject Matter
Claims 4, 9, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive.
The applicant argued that The examiner interprets K based on KUTAKI paragraphs 0029 and 0077, and commented that the K is the sum of the UL transmission without performing LBT and the UL transmission with performing LBT. Applicant submits that the interpretation is misaligned. In Claim 1, although there are K downlink signalings (e.g, K PDCCH/EPDCCH) received, only one UL transmission is performed. That 1s, “transmitting target information in a target time-frequency resource”. Therefore, K is the number of received downlink signalings, not “the sum of the UL transmission without performing LBT and UL transmission with performing LBT”. This argument is not persuasive because in claim 1, only the K1 among the K needing no listening before wireless transmission. Therefore, the rest of K resources (K-K1 resources) needs listening before wireless transmission. Because the applicant does not specify what K-K1 resources are and used for, K-K1 resources can be considered LBT. The applicant further argued that claim 1 introduces a predefined criteria to select one among the K1 UL resources which do not need LBT and FUTAKI does not suggest so. The examiner respectively disagrees because paragraph 0095 discloses that The information indicating the predetermined condition to determine cases in which LBT is needed (or not needed) may indicate that LBT is needed (or not needed) when the predetermined condition is satisfied and paragraphs 0125 discloses that the UE 3 may always omit LBT without recognizing the necessity of UL LBT with regard to transmission of the UL control signals (e.g., SRS, PRACH, or PUCCH), and transmit these control signals on the radio resources assigned by the eNB 1. Regarding claims 2, 7, 12, 17, FUTAKI does disclose a selection from multiple resources. In paragraphs 0125, transmission of the UL control signals (e.g., SRS, PRACH, or PUCCH) does not require LBT. Figures 3-7 clearly discloses determining/selecting which transmission needs LBT. YOU discloses the resource indexes. Therefore, the combination of FUTAKI and YOU render claims 2, 7, 12, and 17 obvious under 35 USC 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472